DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 reads “wherein the when the” on line 1.  
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
first actuating tendon and first release tendon of claims 4 and 18 (drawings only provide one tendon)
second actuating tendon and second release tendon of claim 6 (drawings only provide one tendon)
the second release tendon being coupled to the second pawl of claim 7
the first actuating tendon coupled to the distal end of the first link member and the second actuating tendon coupled to the distal end of the second link member of claim 8
the first actuating tendon extending through a tendon support of the first link member towards the distal end of the first link member of claim 12
the second actuating tendon extending through the tendon support of the first link member towards the distal end of the second link member of claim 13
grabbing portion of the sub-catheter that is configured to engage the additional link members of claims 16 and 18 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-13, 16, 18-21, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-7, and 18 are rejected because it is unclear from the applicant’s disclosure how the first and second actuating tendons and first and second release tendons of claims 4-6 are contained and operated within the apparatus described in Figure 2A, and Figures 6-8A.    Applicant’s disclosure provides a detailed description in Figures 6-9B for one tendon and the mechanism of how one tendon operates within the anchor 202 and tendon channel 172 through the gripping mechanism 174 contained in the sub-catheter 171 which grips the tendon head 173 and actuates the one tendon, but it is unclear how this mechanism will function with more than one tendon (i.e. first and second actuating tendon, first and second release tendon)?  There is only one tendon channel provided in the anchor, and one sub-catheter for inserting into the tendon channel and advancing the gripping mechanism through.  How is one gripping mechanism gripping the tendon head of the first actuating tendon, the second actuating tendon, the first release tendon, and the second release tendon?  It appears there would not be room in the tendon channel for four tendon heads, and the gripping portion would not be able to bypass the other tendon heads to actuate the tendon heads.  Paragraph 0112 states that “each tendon (e.g. actuating tendon 160 and release tendon 161) engages a separate sub-catheter 171 of steerable catheter 200 at an independent engagement mechanism 165 (e.g. within an independent tendon channel 172)”, but applicant’s disclosure does not provide how the separate sub-catheters are provided within the steerable catheter, or how the independent tendon channels are provided in the anchor 202.  
Claim 5 recites the limitation "the first release tendon".  There is insufficient antecedent basis for this limitation in the claim.  “A first release tendon” is introduced in claim 4 which is not in the chain of dependency of claim 5.
Claim 6 is dependent on claim 2, therefore, a “first actuating tendon” and “first release tendon” has not been established.
Claim 8 recites the limitation "the second actuating tendon".  There is insufficient antecedent basis for this limitation in the claim.  “A second actuating tendon” is introduced in claim 6 which is not in the chain of dependency of claim 8.
Claim 13 recites the limitation "the second actuating tendon".  There is insufficient antecedent basis for this limitation in the claim.  “A second actuating tendon” is introduced in claim 6 which is not in the chain of dependency of claim 13.

Claims 9-12, and 19-21 are rejected based on their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-12, and 14-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitan (WO 2004/084746 A2).

	Regarding claim 1, Reitan discloses an apparatus for changing a geometry of a mitral valve annulus of a heart, the apparatus comprising: 
an anchor (Figure 2, item 12 “hook”) having a body (Figure 8, body annotated below) configured to be positioned within and anchored to a coronary sinus vein of the heart (page 13, last paragraph), 
the body (Figure 8, body annotated below) having: 
a first end and a second end, the first end being spaced apart from the second end (Figure 8, first and second end annotated below); 
a longitudinally extending axis (Figure 8, longitudinal axis annotated below)
and a wall with an interior volume extending from the first end to the second end (Figure 8, wall with interior volume includes screw-mechanism 10 and channel for housing wire 8” as can be seen in Figures 14 and 15), 
the interior volume being adapted for receiving a steerable catheter (Figure 8, 14, and 15, item 10 “screw-mechanism”); 
and a first link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end (Figure 8, first link member annotated below),
the proximal end of the first link member being coupled to the first end of the anchor by a first joint configured (Figure 8, item 14, first joint annotated below) to provide for movement of the first link member in one direction relative to the anchor (the joint in Figure 8 allows movement of the first link in one direction).

    PNG
    media_image1.png
    815
    600
    media_image1.png
    Greyscale

	Regarding claim 2, Reitan discloses further comprising a second link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end (Figure 8, second link member annotated below), the proximal end of the second link member being coupled to the distal end of the first link member by a second joint (Figure 8, second joint annotated below) configured to provide for movement of the second link member in one direction relative to the first link member (the second joint of Figure 8 provides for movement of the second link member in one direction relative to the first link member).

    PNG
    media_image2.png
    585
    421
    media_image2.png
    Greyscale

	Regarding claim 3, Reitan discloses further comprising one or more additional link members, each additional link member having a proximal end nearest the anchor and a distal end spaced apart from the proximal end, the proximal end of each additional link member being coupled to the distal end of an adjacent link member nearer to the anchor by an additional joint configured to provide for movement of the additional link member relative to the adjacent link member in one direction relative to the adjacent link member (Figure 8 discloses additional link members having proximal and distal ends, with the proximal end of each link member coupled to the distal end of the adjacent link member by an additional joint configured to move the additional link member relative to the adjacent link member in one direction relative to the adjacent link member).
	Regarding claim 4, Reitan discloses wherein the first link member (Figure 8, first link member annotated above) is movably coupled to the anchor (page 9, third paragraph) by a first actuating tendon (Figures 2, 14, and 15, item 8 “wire”, wire actuates the mechanism to create a bow shape when the screw-mechanism is retracted in Figure 15, therefore, it is considered the “actuating tendon”) and a first release tendon (Figures 2, 14, and 15, item 8 “wire”, wire 8 releases the bow shape for removal when the screw-mechanism is fully engaged as can be seen in Figure 14, therefore, it is considered the “release tendon”) such that actuation of the first actuating tendon controls the movement of the first link member in a first direction towards the mitral valve annulus to apply a first force to a portion of the mitral valve annulus (page 10, paragraphs 5-7, and page 11 (end of paragraph 7 continued from page 10)).
	Regarding claim 6, Reitan discloses wherein the second link member (Figure 8, second link member annotated above) is movably coupled to the anchor (page 9, third paragraph) by a second actuating tendon (Figures 2, 14, and 15, item 8 “wire”, wire actuates the mechanism to create a bow shape when the screw-mechanism is retracted in Figure 15, therefore it is considered the “actuating tendon”) and a second release tendon (Figures 2, 14, and 15, item 8 “wire”, wire 8 releases the bow shape for removal when the screw-mechanism is fully engaged as can be seen in Figure 14, therefore it is considered the “release tendon”) such that actuation of the second actuating tendon controls the movement of the second link member in a second direction towards the mitral valve annulus to apply a second force to a second portion of the mitral valve annulus (page 10, paragraphs 5-7, and page 11 (end of paragraph 7 continued from page 10), as is stated in the 112(b) rejection of claim 6 above, this claim is not dependent on claim 4, therefore, only one actuating and release tendon is required).
	Regarding claim 9, Reitan discloses wherein the first actuating tendon (Figure 2, item 8) has a first end (Figure 14, first end annotated below claim 10) positioned inside of a first channel of the anchor (Figure 14, first channel of anchor annotated below claim 10, first end positioned in first channel).
	Regarding claim 10, Reitan discloses wherein the first end of the first actuating tendon is sized and shaped to be retained in the first channel (Figure 14, as can be seen below claim 10, first end of the first actuating tendon is sized and shaped to be retained in the first channel because the first channel decreases in diameter).

    PNG
    media_image3.png
    831
    478
    media_image3.png
    Greyscale

	Regarding claim 11, Reitan discloses wherein the first end of the first actuating tendon is sized and shaped (Figure 16, item 22) to provide for a grabbing portion of the steerable catheter (Figure 16, item 23) to grab the first end to actuate the first actuating tendon (page 11, second full paragraph, wherein grab is defined as “To capture or restrain” (American Heritage Dictionary), the grabbing portion of the steerable catheter is “captured or restrained” inside the first end of the first actuating tendon).
Figure 2, item 8) extends through a tendon support of the first link member towards the distal end of the first link member (Figure 2, lumen which extends through first link member to receive tendon 8 is considered the tendon support).
	Regarding claim 14, Reitan discloses a system for changing a geometry of a mitral valve annulus of a heart, the system comprising: 
an apparatus comprising: 
an anchor (Figure 2, item 12 “hook”) having a body (Figure 8, body annotated below) configured to be positioned within and anchored to a coronary sinus vein of the heart (page 13, last paragraph), 
the body (Figure 8, body annotated below) having: 
a first end and a second end, the first end being spaced apart from the second end (Figure 8, first and second end annotated below); 
a longitudinally extending axis (Figure 8, longitudinal axis annotated below); 
and a wall with an interior volume extending from the first end to the second end (Figure 8, wall with interior volume includes screw-mechanism 10 and channel for housing wire 8” as can be seen in Figures 14 and 15), 
the interior volume being adapted for receiving a steerable catheter (Figure 8, 14, and 15, item 10 “screw-mechanism”); 
and a first link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end (Figure 8, first link member annotated below),
the proximal end of the first link member being coupled to the first end of the anchor by a first joint configured (Figure 8, item 14, first joint annotated below) the joint in Figure 8 allows movement of the first link in one directio
    PNG
    media_image1.png
    815
    600
    media_image1.png
    Greyscale

and a steerable catheter (Figure 16, item 25) comprising: 
a catheter body (Figure 16, item 25); 
and a sub-catheter extending from the catheter body (Figure 16, item 24), 
the sub-catheter (Figures 14 and 15, item 24) being adapted to engage the first link member (Figure 8, first link member (annotated above) is engaged when the sub-catheter 24 is retracted as in Figure 15 pulling the links into a bow shape) when the sub-catheter is positioned in the interior volume (Figure 15, item 22) Figure 8, anchor annotated above) of the apparatus (Figures 14 and 15).
	Regarding claim 15, Reitan discloses wherein the sub-catheter (Figure 16, item 24) has a grabbing portion (Figures 15 and 16, item 23) for engaging an actuating tendon (Figures 14 and 15, item 8) of the first link member when the sub-catheter (Figures 14 and 15, item 24) is positioned in the interior volume of the anchor (Figures 14 and 15, item 22) of the apparatus (page 11, second full paragraph, wherein grab is defined as “To capture or restrain” (American Heritage Dictionary), the grabbing portion of the steerable catheter is “captured or restrained” inside the first end of the actuating tendon).
	Regarding claim 16, Reitan discloses wherein the when the apparatus comprises additional link members (Figure 8, additional link members are present), the grabbing portion of the sub-catheter (Figures 15 and 16, item 23) is configured to engage the additional link members (when the grabbing portion of the sub-catheter 24 engages the screw-mechanism of the first end of the actuating tendon, the additional link members are engaged through the tendon 8 and form a bow shape).
	Regarding claim 17, Reitan discloses further comprising a second link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end (Figure 8, second link member annotated below), the proximal end of the second link member being coupled to the distal end of the first link member by a second joint (Figure 8, second joint annotated below) configured to provide for movement of the second link member in one direction relative to the first link member (the second joint of Figure 8 provides for movement of the second link member in one direction relative to the first link member).

    PNG
    media_image2.png
    585
    421
    media_image2.png
    Greyscale

	Regarding claim 18, Reitan discloses wherein the first link member (Figure 8, first link member annotated above) is movably coupled to the anchor (page 9, third paragraph) by a first actuating tendon (Figures 2, 14, and 15, item 8 “wire”, wire actuates the mechanism to create a bow shape when the screw-mechanism is retracted in Figure 15, therefore, it is considered the “actuating tendon”) and a first release tendon (Figures 2, 14, and 15, item 8 “wire”, wire 8 releases the bow shape for removal when the screw-mechanism is fully engaged as can be seen in Figure 14, therefore, it is considered the “release tendon”) such that actuation of the first actuating tendon controls the movement of the first link member in a first direction towards the mitral valve annulus to apply a first force to a portion of the mitral valve annulus (page 10, paragraphs 5-7, and page 11 (end of paragraph 7 continued from page 10)).
	Regarding claim 19, Reitan discloses wherein, upon engaging the first actuating tendon (Figure 15 depicts engaging the first actuating tendon 8), movement of the sub-catheter (Figure 15, item 24) page 9, third full paragraph).
	Regarding claim 20, Reitan discloses wherein the anchor further comprises a tendon channel and the sub-catheter engages the first actuating tendon within the tendon channel (Figure 14, annotated below).

    PNG
    media_image4.png
    831
    478
    media_image4.png
    Greyscale


Figure 14, anchor annotated above) further comprises a guiding rail (Figure 14, threads comprise a guiding rail) having an opening (threaded region has an opening) and the catheter body comprises a guiding channel (Figure 14, threaded region of sub-catheter 24), the guiding channel being sized and shaped to guide the guiding rail to align the sub-catheter into the tendon channel as the sub-catheter extends into the anchor (the threaded region is sized and shaped to align the sub-catheter 24 into the tendon channel (annotated above) as the sub-catheter extends into the anchor).
	Regarding claim 22, Reitan discloses a steerable catheter for engaging an apparatus for changing a geometry of a mitral valve annulus of a heart, the apparatus being defined according to claim 1, the steerable catheter (Figure 16, item 25) comprising: 
a catheter body (Figure 16, item 25; 
and a sub-catheter extending from the catheter body (Figure 16, item 24), 
the sub-catheter (Figure 16, item 24) having a grabbing portion (Figures 15 and 16, item 23) for engaging a tendon (Figure 15, item 8) of the apparatus when the sub-catheter is inserted into an interior volume of an anchor of the apparatus (Figure 14 (annotated below)).

    PNG
    media_image5.png
    831
    481
    media_image5.png
    Greyscale

	Regarding claim 23, Reitan discloses wherein the grabbing portion (Figure 15, item 23) extends from the sub-catheter (Figure 15, item 24) to engage a tendon head (Figure 15, item 20) to engage the tendon (Figure 15, item 8).
	Regarding claim 24, Reitan discloses wherein the grabbing portion (Figure 15, item 23) is complementary in shape to the tendon head to engage the tendon head (Figure 15, item 22).
	Regarding claim 25, Reitan discloses wherein the steerable catheter (Figure 15, item 24) further comprises a guiding channel (Figure 15, threads comprise a guiding channel) configured to receive a guiding rail of the anchor (Figure 15, threads of the anchor comprise a guiding rail) of the apparatus to the threaded region is sized and shaped to align the sub-catheter 24 with the tendon 8 when the sub-catheter is inserted into an interior volume of an anchor of the apparatus).
	Regarding claim 26, Reitan discloses a method of changing a geometry of a mitral valve annulus of a heart, the method comprising: 
implanting an apparatus into a coronary sinus vein of the heart (page 13, last paragraph), 
the apparatus comprising: 
an anchor having a body (Figure 14, body annotated below), the body having: 
a first end and a second end, the first end being spaced apart from the second end (Figure 8, first and second end annotated below); 
a longitudinally extending axis (Figure 8, longitudinal axis annotated below); 
and a wall with an interior volume extending from the first end to the second end (Figure 8, wall with interior volume includes screw-mechanism 10 and channel for housing wire 8” as can be seen in Figures 14 and 15), 
the interior volume being adapted for receiving a steerable catheter (Figure 8, 14, and 15, item 10 “screw-mechanism”); 
and a first link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end (Figure 8, first link member annotated below),
the proximal end of the first link member being coupled to the first end of the anchor by a first joint configured (Figure 8, item 14, first joint annotated below) to provide for movement of the first link member in one direction relative to the anchor (the joint in Figure 8 allows movement of the first link in one direction)
a first end and a second end, the first end being spaced apart from the second end (Figure 8, first and second end annotated below); 
a longitudinally extending axis (Figure 8, longitudinal axis annotated below); 
and a wall with an interior volume extending from the first end to the second end (Figure 8, wall with interior volume includes screw-mechanism 10 and channel for housing wire 8” as can be seen in Figures 14 and 15), 
the interior volume being adapted for receiving a steerable catheter (Figure 8, 14, and 15, item 10 “screw-mechanism”); 
and a first link member having a proximal end nearest to the anchor and a distal end spaced apart from the proximal end (Figure 8, first link member annotated below),
the proximal end of the first link member being coupled to the first end of the anchor by a first joint configured (Figure 8, item 14, first joint annotated below) to provide for movement of the first link member in one direction relative to the anchor (the joint in Figure 8 allows movement of the first link in one direction).

    PNG
    media_image1.png
    815
    600
    media_image1.png
    Greyscale

and adjusting the apparatus with a steerable catheter (page 9, third full paragraph), 
the steerable catheter (Figure 16, item 25) comprising: 
a catheter body (Figure 16, item 25); 
and a sub-catheter extending from the catheter body (Figure 16, item 24), 
the sub-catheter (Figure 15, item 24) engaging the apparatus when the sub-catheter is inserted into the interior volume of the anchor to adjust a position of the first link member (the position of the first link member is adjusted when the sub-catheter in inserted into the interior volume of the anchor (annotated below) and in the configuration of Figure 15)  to apply a force against the mitral valve to change the geometry of the mitral valve annulus (page 9, first full paragraph).

    PNG
    media_image6.png
    777
    520
    media_image6.png
    Greyscale


	Regarding claim 27, Reitan discloses wherein the sub-catheter (Figure 16, item 24) has a grabbing portion (Figures 15 and 16, item 23) to engage the first link member (first link member is engaged when the configuration of Figure 15 is employed) when the sub-catheter is inserted into the interior volume of the anchor (Figures 14 and 15, item 22) of the apparatus (page 11, second full paragraph, wherein grab is defined as “To capture or restrain” (American Heritage Dictionary), the grabbing portion of the steerable catheter is “captured or restrained” inside the interior volume of the anchor and restrained in feature 22).
	Regarding claim 28, Reitan discloses wherein when the apparatus comprises additional link members (Figure 8, additional link members are present), the grabbing portion of the sub-catheter (Figures 15 and 16, item 23) is configured to engage the additional link members (when the grabbing portion of the sub-catheter 24 engages the screw-mechanism of the first end of the actuating tendon, the additional link members are engaged through the tendon 8 and form a bow shape).
	Regarding claim 29, Reitan discloses wherein the adjustment of the apparatus occurs: (a) immediately after implantation of the apparatus, (b) during a same surgical procedure as the implanting the apparatus (Figure 13; page 9, first full paragraph) or (c) during a subsequent surgical procedure after the procedure for implanting the apparatus.

Allowable Subject Matter
Claims 5, 7, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Reitan fails to disclose wherein the first joint comprises a ratchet having a first pawl and a first plurality of teeth, the first release tendon being coupled to the first pawl to release the first pawl from the first plurality of teeth.
Reitan fails to disclose wherein the second joint comprises a second ratchet having a second pawl and a second plurality of teeth, the second release tendon being coupled to the second pawl to release the second pawl from the second plurality of teeth.

Reitan fails to disclose wherein the second actuating tendon extends through the tendon support of the first link member towards the distal end of the second link member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774